Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted.


Election/Restrictions
During a telephone conversation with Haris Zaheer Bajwa on 08/31/22 a provisional election was made without traverse to prosecute the invention of Group III, claims 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10, and all dependent claims thereof, recites “putting the pH-sensing paper in contact with lymphatic fluid of a lymph node by inserting the needle of the injection syringe inside the lymph node; putting the lymphatic fluid in interaction with the buffer solution by injecting the buffer solution into the lymph node utilizing the injection syringe”, which lacks sufficient written description. The specification and/or drawings do not appear to detail how the pH-sensing paper contacts the lymphatic fluid. Moreover, the accompanying specification and/or drawings do not appear to disclose whether the pH-sensing paper is injected into the lymph node or if the lymphatic fluid is drawn into the syringe containing the pH-sensing paper. Examiner notes that it is understood the pH-sending paper would need to contact the lymphatic fluid in order for detection of the pH of lymphatic fluid. 



Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the PBS”. There is insufficient antecedent basis for this limitation in the claim. The term “the PBS” is not mentioned previous to this claim. For examination purposes, the Examiner has interpreted “the PBS” to be “a sterile buffer solution of phosphate-buffered saline (PBS)” mentioned in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz (US Patent Number 7344499 B1) and in further view of Frangioni (US Patent Application Publication 2008/0154102 A1) and Brown (US Patent Application Publication 2009/0209489 A1).
Regarding claim 10, Prausnitz teaches a method for detecting cancer involved lymph nodes, comprising [col. 5: lines 16-28; Examiner notes Prausnitz teaches pH detection of lymph nodes, which could be further used for cancer detection]: placing a pH-sensing paper inside a needle of an injection syringe [col. 5: lines 16-28]; putting the pH-sensing paper in contact with lymphatic fluid of a lymph node by inserting the needle inside the lymph node [col. 15: lines 52-67; col. 16: lines 1-16;]. 
However, Prausnitz does not teach filling the injection syringe with a buffer solution; putting the lymphatic fluid in interaction with the buffer solution by injecting the buffer solution into the lymph node utilizing the injection syringe.
Frangioni teaches filling the injection syringe with a buffer solution [par. 92; Examiner notes the pH adjusted water serves as a buffer]; putting the lymphatic fluid in interaction with the buffer solution by injecting the buffer solution into the lymph node utilizing the injection syringe [par. 7 and 92];
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate filling the injection syringe with a buffer solution; putting the lymphatic fluid in interaction with the buffer solution by injecting the buffer solution into the lymph node utilizing the injection syringe, for aiding in transport of the fluid to be measured, as evidence by Frangioni [par. 92].
Prausnitz also does not teach detecting the lymph node being a cancer involved lymph node responsive to changing color of the pH-sensing paper to an acidic-range pH color.
However, Brown teaches detecting the lymph node being a cancer involved lymph node responsive to changing color of the pH-sensing paper to an acidic-range pH color [par. 155-156, 162 and 166].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate detecting the lymph node being a cancer involved lymph node responsive to changing color of the pH-sensing paper to an acidic-range pH color in order to quickly test for the conditions within the body that support cancer cell growth and thereby allow for early treatment of disease, as evidence by Brown [par. 155-156, 162 and 166].
Regarding claim 11, Prausnitz does not teach injecting the buffer solution into the lymph node comprises injecting a sterile buffer solution of phosphate-buffered saline (PBS) into the lymph node.
However, Frangioni teaches teach injecting the buffer solution into the lymph node comprises injecting a sterile buffer solution of phosphate-buffered saline (PBS) into the lymph node [par. 92 and 109].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate injecting the buffer solution into the lymph node comprises injecting a sterile buffer solution of phosphate-buffered saline (PBS) into the lymph node to allow for a better detection of the measuring apparatus by acting as a carrier, as evidence by Frangioni [par. 107].
Regarding claim 12, Prausnitz does not teach injecting the sterile buffer solution into the lymph node comprises injecting at least 100 pL of the PBS into the lymph node. 
However, Frangioni teaches injecting the sterile buffer solution comprises injecting at least some amount of PBS [par. 49].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate injecting the sterile buffer solution into the lymph node comprises some amount of PBS into the lymph node in order to determine the effect of the buffer solution and solvents on total fluorescence yield, as evidence by Frangioni [par. 107]. Although Prausnitz does not explicitly disclose injecting at least 100 pL of PBS, this would be obvious to person having ordinary skill in the art when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
Regarding claim 13, Prausnitz does not teach injecting the buffer solution into the lymph node comprises injecting the buffer solution into a lymph node located at least one of armpits, digestive system, groin, neck, and combinations thereof.
However, Frangioni teaches injecting the buffer solution into the lymph node comprises injecting the buffer solution into a lymph node located at least one of armpits, digestive system, groin, neck, and combinations thereof [par. 7].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate injecting the buffer solution into the lymph node comprises injecting the buffer solution into a lymph node located at least one of armpits, digestive system, groin, neck, and combinations thereof since they drain into the thoracic duct, as evidence by Frangioni [par. 7].	
Regarding claim 14, Prausnitz does not teach injecting the buffer solution into the lymph node comprises at least one of in vitro injecting the buffer solution into the lymph node and in vivo injecting the buffer solution into the lymph node.
Frangioni teaches injecting the buffer solution into the lymph node comprises at least one of in vitro injecting the buffer solution into the lymph node and in vivo injecting the buffer solution into the lymph node [par. 6 and 7].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate injecting the buffer solution into the lymph node comprises at least one of in vitro injecting the buffer solution into the lymph node and in vivo injecting the buffer solution into the lymph node to allow for immediate detection of the desired component, as evidence by Frangioni.	


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz, and in further view of Frangioni, Brown, and Erickson (US Patent Application Publication 2016/0080548 A1).
Regarding claim 15, Prausnitz teaches a method for detecting cancer involved lymph nodes as stated above.
However, Prausnitz does not teach detecting changes in color of the pH- sensing paper for a time period between 5 seconds and 30 seconds after injecting the buffer solution into the lymph node. 
Erickson teaches detecting changes in color of the pH- sensing paper for a time period between 5 seconds and 30 seconds after injecting the buffer solution into the lymph node [par. 131].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate detecting changes in color of the pH- sensing paper for a time period between 5 seconds and 30 seconds after injecting the buffer solution into the lymph node for ensuring the pH paper is uniformly soaked, as evidence by Erickson [par. 131].	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz, and in further view of Frangioni, Brown, and McHugh (US Patent Application Publication 2019/0076631 A1).
Regarding claim 16, Prausnitz teaches a method for detecting cancer involved lymph nodes as stated above.
However, Prausnitz does not teach the needle of the injection syringe comprises a hypodermic needle with a gauge size 18.
McHugh teaches the needle of the injection syringe comprises a hypodermic needle with a gauge size 18 [par. 28].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Prausnitz, to incorporate the injection syringe comprises a hypodermic needle with a gauge size 18 for allowing the measurement device to pass through, as evidence by Erickson [par. 28].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791